DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the After-Final Amendment filed 11/03/2021. 

Terminal Disclaimer
The terminal disclaimer filed on 11/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/445,263 and 17/261,342 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows: 
IN THE CLAIMS:
In claim 6, line 2: Deleted “of claim 1”. 

Allowable Subject Matter
6.	Claims 2-23 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 6, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, wherein said respective fourth port of each one of said plurality of linking transport assemblies positioned directly above said first port when said respective linking transport assembly is individually engaged with said currency conveyor and when said currency conveyor is in said retracted position.
With respect to independent claim 11, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, wherein said currency conveyor extends along a horizontal longitudinal axis between a forward end and an aft end and also extends along a horizontal lateral axis between a right side and a left side and wherein all of said plurality of output members are positioned on one of said right side and said left side of said horizontal longitudinal axis.
With respect to independent claim 14, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, wherein said top of said safe extends along a horizontal longitudinal axis between a forward end and an aft end and also extends along a horizontal lateral axis between a right side and
a left side and wherein said first port is substantially centered on said top of said safe along both of said horizontal longitudinal axis and said horizontal lateral axis.
With respect to independent claim 15, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887